DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
3.	Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,158,120 B1 (patent 120). This is a statutory double patenting rejection.
4.	The following is a table showing claims correspondence between the claims of the present application with the claims of patent 120.
Claim of present application 
1
Claim of Patent 120
1

5.	The following table shows the correspondence between the limitations of claim 1 of present application with claim 1 of patent 120.
Claim 1 of present application 
Claim 1 of patent 120.
1. A method comprising: obtaining, using at least one processor, a range image related to a depth sensor of a vehicle operating in an environment; identifying, using the at least one processor, a first data point in the range image with an intensity at or below a first intensity threshold; determining, using the at least one processor, a first number of data points in the range image that have an intensity at or above a second intensity threshold in a first region of the range image; determining, using the at least one processor, whether the first number of data points is at or above a region number threshold; removing, using the at least one processor, the first data point from the range image if the first number of data points is at or above the region number threshold; and facilitating, using the at least one processor, operation of the vehicle in the environment based at least in part on the range image.
1. A method comprising: obtaining, using at least one processor, a range image related to a depth sensor of a vehicle operating in an environment; identifying, using the at least one processor, a first data point in the range image with an intensity at or below a first intensity threshold; determining, using the at least one processor, a first number of data points in the range image that have an intensity at or above a second intensity threshold in a first region of the range image; determining, using the at least one processor, whether the first number of data points is at or above a region number threshold; removing, using the at least one processor, the first data point from the range image if the first number of data points is at or above the region number threshold; and facilitating, using the at least one processor, operation of the vehicle in the environment based at least in part on the range image.


6.	Therefore, claim 1 of present application is rejected under statutory double patenting because it is the same claim as claim 1 of patent 120.

Allowable Subject Matter
7.	Claim 1 is allowed over cited references.
8.	The following is a statement of reasons for the indication of allowable subject matter: Claim 1 recites the limitation identifying, using the at least one processor, a first data point in the range image with an intensity at or below a first intensity threshold; determining, using the at least one processor, a first number of data points in the range image that have an intensity at or above a second intensity threshold in a first region of the range image; determining, using the at least one processor, whether the first number of data points is at or above a region number threshold; removing, using the at least one processor, the first data point from the range image if the first number of data points is at or above the region number threshold; and facilitating, using the at least one processor, operation of the vehicle in the environment based at least in part on the range image because it is not recited in the cited references. 

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK S CHEN/Primary Examiner, Art Unit 2611